Citation Nr: 1727760	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to September 11, 2009, and a rating in excess of 70 percent from September 11, 2009, for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to June 20, 2011, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine.  Jurisdiction of the case currently resides with the RO in Detroit, Michigan. 

In January 2011, the Board remanded the claim for an initial rating in excess of 30 percent for PTSD for additional development.  While on remand, in August 2011, the RO granted a 50 percent rating from September 11, 2009 until June 19, 2011.  The RO granted a 70 percent rating from June 20, 2011.  The RO granted a TDIU in January 2012 and assigned an effective date of June 20, 2011.  The Veteran perfected an appeal contesting the effective date for TDIU.

In September 2016, the Veteran's claim for an increased rating for PTSD returned to the Board.  In that decision, the Board denied entitlement to an initial rating in excess of 30 percent from April 11, 2006 to September 10, 2009.  The Board also granted a 70 percent rating for PTSD as of September 11, 2009.  The Board remanded the issue of entitlement to a rating in excess of 70 percent for PTSD from September 11, 2009 to allow for the scheduling of a VA examination and to obtain VA treatment records dated since April 2011.

Also before the Board in September 2016 was the issue of entitlement to a TDIU prior to June 20, 2011.  The Board remanded this claim to allow the Veteran the opportunity to present testimony at a hearing before the Board.  The hearing was conducted in March 2017 by the undersigned Veteran's Law Judge (VLJ).

The Veteran appealed the Board's September 2016 denial of an initial rating in excess of 30 percent for PTSD, to include entitlement to an effective date prior to September 10, 2009 for the 70 percent rating for PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, a Joint Motion for Remand (JMR) was filed by the parties and subsequently granted by the Court.  Pursuant to the JMR, the Court vacated the Board's September 2016 decision in so far as it denied an initial rating in excess of 30 percent for PTSD and denied entitlement to a 70 percent rating prior to September 10, 2009 for PTSD and remanded the matter to the Board for further proceedings consistent with the JMR.  See 38 U.S.C.A. § 7252(a) (West 2014).

Regarding Board hearings, in August 2009, the Veteran testified before VLJ Kathleen Gallagher during a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  Since the August 2009 hearing and issuance of the September 2016 Board decision and remand order, VLJ Gallagher has retired from the Board.  Generally, the Veteran would be provided a letter offering him the opportunity to appear for another hearing before a sitting VLJ.  However, the Veteran has already had the opportunity to present testimony regarding his claims during his March 2017 videoconference hearing before the undersigned VLJ.  At that time he presented evidence regarding entitlement to an increased rating for PTSD and for an earlier effective date for a TDIU.  A transcript of the March 2017 hearing is of record.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.



REMAND

As noted in the introduction, the Board remanded the issue of entitlement to a rating in excess of 70 percent for PTSD from September 2009 and entitlement to a TDIU prior to June 20, 2011 for additional development.

Regarding the increased rating claim, the Board ordered that a VA examination be conducted to determine the current severity of the Veteran's PTSD.  The Board also asked that VA treatment records dated since April 2011 be associated with the claims file.  A VA examination was conducted in November 2016 and updated VA treatment records were associated with the claims file.  However, a supplemental statement of the case was not issued after the receipt of these records, the Veteran has not waived consideration of the same, and the automatic waiver provisions of 38 U.S.C.A. § 7105 (e) do not apply to VA-generated evidence.  Accordingly, remand for issuance of a new SSOC is warranted.

The Veteran's claim for a TDIU is inextricably intertwined with his increased rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for PTSD is being remanded, so must the Veteran's claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Conduct any additional development necessary.

3. Then, readjudicate the Veteran's claims on appeal, to include entitlement to an initial rating in excess of 30 percent, entitlement to a rating in excess of 70 percent from September 11, 2009, and entitlement to a TDIU prior to June 20, 2011.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals





